Citation Nr: 0828713	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a mental condition 
claimed as bipolar disorder, depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1972 through July 
1973.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Board Remanded the 
claim in April 2007.

The veteran requested a Travel Board hearing.  The requested 
Board hearing was conducted by the undersigned in September 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 Remand, the Board directed the AMC to 
provide the veteran appropriate notice of the evidence 
required to reopen a previously-denied claims for a 
psychiatric disorder.  Unfortunately, as the RO noted in the 
February 2005 statement of the case, there is no evidence of 
record that the RO actually notified the veteran of a denial 
of this claim by a rating decision prepared in July 2000, as 
the cover letter to that rating decision only reflects that 
the veteran was notified that he had been granted nonservice-
connected pension.  The RO advised the veteran in February 
2005 that the claim was denied on the merits, following 
review de novo, and that is the claim properly before the 
Board for appellate review.   The Board is unable to 
determine that notice to the veteran as to a new and material 
evidence requirement in relationship to the appeal did not 
result in any prejudice to the veteran. 

The veteran should be advised that the issue on appeal is a 
claim for service connection.  He should be advised of the 
criteria for establishing service connection, and advised of 
the evidence required to substantiate a claim for service 
connection.  The veteran should be advised to submit or 
identify any evidence that his psychiatric disorder was 
manifested in service or was chronic and continuous beginning 
in service and continuing thereafter.  

The veteran should again be afforded an opportunity to submit 
authorization for release of records previously identified as 
relevant but not obtained because of defects in the timing of 
the authorizations to release the records.  The veteran's 
representative should be asked to assist in the effort to 
obtain authorizations for the release of the records, since 
the veteran has not responded to VA's request for these 
addresses so that the identified records may be sought.  The 
Board notes that updated authorization for each of the 
providers will be required.  The representative should be 
asked to assist the veteran to fill out the necessary forms, 
in order to expedite the further development of the claim.  

While the Board sincerely regrets that yet another remand of 
this matter will further delay a final decision on appeal, 
the Board finds that a remand to the RO/AMC is necessary to 
ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

1.  Notice of the criteria for service 
connection, the types of evidence relevant 
to establish service connection, and all 
other notice required under the 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in service connection claims.  In 
particular, the notice should ask the 
veteran to identify any relevant evidence 
which is not yet of record.

2.  The claimant should be afforded the 
opportunity to provide updated 
authorizations for release of identified 
records which have not yet been obtained, 
including a facility identified as 
"Jefferson Memorial Hospital," a 
provider identified as "Dr. Gestring" 
(whose address is provided as 8000 
Gravois, St. Louis, MO 63123 in a May 1995 
claim), and including records sought for 
which the authorizations had expired, 
including St. Anthony's Medical Center, 
10016 Kennerly Road, St. Louis, MO 63128.  
The veteran's representative should be 
asked to assist the veteran to submit 
completed authorizations for release of 
information from each identified provider.

3.  The veteran's current and complete VA 
mental health treatment records should be 
obtained. 

More importantly, the veteran's VA 
clinical records from 1973 to 1995, 
including handwritten, non-electronic 
records, should be sought, as the veteran 
has indicated that he received VA 
treatment proximate to his service 
discharge.  1995 VA treatment records, for 
example, reference 1993 VA records which 
have not been associated with the claims 
file.  

4.  A search for additional service 
medical or administrative records for the 
veteran should be conducted.  Request that 
the National Personnel Records Center 
(NPRC) search for records for the veteran 
which may be separately filed, such as 
judicial punishment, personnel, and 
administrative records, as well as any 
separately-filed psychiatric, mental 
health, family counseling, or similar 
records.  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the records should be reviewed to 
determine whether VA examination is 
required to obtain opinion as to the 
etiology or onset of a current psychiatric 
disorder.  

6.  If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative. After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




